

115 S816 IS: ABLE Financial Planning Act
U.S. Senate
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 816IN THE SENATE OF THE UNITED STATESApril 4, 2017Mr. Casey (for himself, Mr. Burr, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow rollovers from 529 programs to ABLE accounts.
	
 1.Short titleThis Act may be cited as the ABLE Financial Planning Act.
		2.Rollovers to ABLE programs from 529 programs
 (a)In generalClause (i) of section 529(c)(3)(C) of the Internal Revenue Code of 1986 is amended by striking or at the end of subclause (I), by striking the period at the end of subclause (II) and inserting , or, and by adding at the end the following:  (III)to an ABLE account (as defined in section 529A(e)(6)) of the designated beneficiary or a member of the family of the designated beneficiary.
					Subclause (III) shall not apply to so much of a distribution which, when added to all other
			 contributions made to the ABLE account for the taxable year, exceeds the
			 limitation under section 529A(b)(2)(B)..
 (b)Effective dateThe amendments made by this section shall apply to distributions after the date of the enactment of this Act.